Citation Nr: 0830526	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  04-23 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly compensation, based on a need 
for the regular aid and attendance of another person, or 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The veteran presented testimony before the Board in March 
2006.  Unfortunately, the recording of this proceeding was 
lost.  The veteran was afforded an opportunity for another 
hearing but indicated that he was no longer able to attend 
and therefore, no longer desired a hearing.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The January 2007 Remand in this case indicated that the 
veteran had filed a notice of disagreement with the above-
captioned issue in February 2006.  Consequent to the January 
2007 Remand, the RO issued a statement of the case in March 
2008; the veteran perfected his appeal later that month.  
Accordingly, the issue is now before the Board for appellate 
review.  However, before review can proceed, additional 
development is required.

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person and/or being housebound.  With regard to aid 
and attendance, compensation at that rate is payable when the 
veteran, due to service-connected disability, has the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Increased compensation may also be payable if the veteran has 
a single permanent disability rated 100 percent disabling, 
and has either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d) (2007).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
to any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2007).

After exhaustive review of the record, to include voluminous 
correspondence from the veteran, it is unclear whether the 
veteran's current situation requires the regular aid and 
attendance of another person, or is housebound, due to his 
service connected disabilities, which include bilateral 
hearing loss, rated as 100 percent disabling, post-traumatic 
stress disorder, rated as 50 percent disabling, and bilateral 
tinnitus, rated as 10 percent disabling.  The VA examiner who 
conducted the veteran's February 2007 VA psychiatric 
examination commented briefly on the veteran's ability to 
perform activities of daily living.  However, it is not clear 
that the VA examiner considered, as a medical opinion 
concerning the need for aid and attendance must, all of the 
veteran's service-connected disorders in forming a 
conclusion.  At the same time, the Board cannot substitute 
its own judgment for that of a medical professional.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, an 
additional examination is necessary so that this question can 
be resolved.  

Accordingly, the issue of entitlement to special monthly 
compensation, based on a need for the regular aid and 
attendance of another person, or being housebound, is 
remanded for the following actions:

1.  The RO must schedule the veteran 
for a VA examination with respect to 
housebound status, and to determine 
whether regular aid and attendance is 
needed.  The claims file and a copy of 
this Remand must be provided to the 
examiner, who should review both before 
beginning the examination.

In determining the need for regular aid 
and attendance, the examiner should 
consider whether, in light of the 
veteran's service-connected disorders, 
the veteran is able to dress and 
undress himself; keep himself clean and 
presentable; adjust any prosthetic or 
orthopedic appliances; feed himself (to 
include preparation of meals) through 
loss of coordination of upper 
extremities; use the toilet 
independently; or is a danger to 
himself or others as a result of the 
inherent hazards or dangers of his 
daily environment.  It is not required 
that all of the disabling conditions 
enumerated above be found to exist 
before a favorable evaluation may be 
made; the particular personal functions 
which the 


claimant is unable to perform should be 
considered in connection with his/her 
condition as a whole.  The examiner 
should observe the veteran's abilities 
to perform these tasks, and comment 
accordingly.  The examiner should be 
mindful that the need for aid and 
attendance need only be regular, not 
constant, for an affirmative opinion to 
be provided.

After review of the claims file and 
completion of the appropriate physical 
testing to evaluate the veteran's 
ability with respect to the above 
personal functions, the VA examiner 
should opine as to whether the 
veteran's disabilities constitute the 
loss of use of both feet; loss of use 
of one hand and one foot; have caused 
the veteran to be permanently 
bedridden; have resulted in the veteran 
being so helpless as to be in the need 
of regular aid and attendance; or have 
rendered him permanently housebound as 
a result of one or more service-
connected disabilities.  

A rationale should be provided for any 
opinion given.  The report must be 
typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination scheduled, and to 
cooperate in the development of the 
claim; the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must 
indicate whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE VETERAN'S APPEAL IS ADVANCED ON THE DOCKET.  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




